United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 14-3499
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                Rahman Muhammed

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                     Appeal from United States District Court
                for the Western District of Missouri - Kansas City
                                 ____________

                              Submitted: April 6, 2015
                               Filed: April 17, 2015
                                   [Unpublished]
                                  ____________

Before WOLLMAN, MURPHY, and GRUENDER, Circuit Judges.
                         ____________

PER CURIAM.

       Rahman Muhammed directly appeals the sentence the district court1 imposed
after he pled guilty to two counts of being a felon in possession of a firearm, in

      1
       The Honorable Howard F. Sachs, United States District Judge for the Western
District of Missouri.
violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2). His counsel has filed a brief under
Anders v. California, 386 U.S. 738 (1967), generally questioning the district court’s
sentencing decision, and seeking permission to withdraw. Muhammed has filed a
supplemental brief raising claims of ineffective assistance of counsel.

      Upon careful review, we conclude that the district court’s sentencing decision
was proper. See United States v. Feemster, 572 F.3d 455, 460-61, 464 (8th Cir. 2009)
(en banc) (describing appellate review of sentencing decisions). Additionally, we
decline to consider Muhammed’s ineffective-assistance claims on direct appeal. See
United States v. Looking Cloud, 419 F.3d 781, 788-89 (8th Cir. 2005) (appellate court
generally will not consider ineffective-assistance claims on direct appeal).

      Finally, having independently reviewed the record pursuant to Penson v. Ohio,
488 U.S. 75 (1988), we find no nonfrivolous issues. Accordingly, we affirm, and we
grant counsel leave to withdraw, subject to counsel informing Muhammed about
procedures for seeking rehearing or filing a petition for certiorari.
                       ______________________________




                                         -2-